,-,   1,"C.,       .J
                                                                                                                                                                  .--,   :

               AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                Page I ofl   '/
                                                   UNITED STATES DISTRICT COURT.
                                                              SOUTHERN DISTRICT OF CALIFORNIA

                                    United States of America                                JUDGMENT IN A CRIMINAL CASE
                                                    v.                                      (For Offenses Committed On or After November· 1, 1987)


                                  Erick Ruben Rojas-Blancas                                 Case Number: 3:19-mj-23588

                                                                                            Ste henD
                                                                                            Defendant's Atto ney


           REGISTRATION NO. 88730298

           THE DEFENDANT:                                                                                                 SEP O3 2019
               IZI pleaded guilty to count(s) _l~of~C~o~m~pl~a~in~t------------1--~ffi~~·:;:;;;:·-H+E~ffi~--l-
               •   was found guilty to count(s)                                            soun:;EilN olsi-i1ic'r OF CALIFORNIA
                   after a plea of not guilty.
                   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
           Title & Section                       Nature of Offense                                                            Count Number(s}
           8:1325                                ILLEGAL ENTRY (Misdemeanor)                                                  1
               D The defendant has been found not guilty on count($)
               •                                                                        -------------------
                        Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                      IMPRISONMENT
                 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
          imprisoned for a term of:
                                             V
                                             ,IJ( TIME SERVED                           • ------,------ days
               IZI Assessment: $10 WAIVED IZI Fine: WAIVED
               IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
               the defendant's possession at the time of arrest upon their deportation or removal.
               •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


               IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
          of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
          imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
          United States Attorney of any material change in the defendant's economic circumstances.

                                                                                         Tuesday, September 3, 2019
                                                                                         Date of Imposition of Sentence



                                                                                         I!~JJ.it:~OCK
                                                                                         UNITED STATES MAGISTRATE JUDGE


          Clerk's Office Copy                                                                                                          3:19-mj-23588
